Citation Nr: 0417964	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  96-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic tinea infection.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
depressive disorder.

3.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by shortness of breath/difficulty breathing, to 
include asbestosis, chronic obstructive pulmonary disease and 
as due to undiagnosed illness.




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active military duty from October 1973 
to December 1976 and from November 1990 to May 1991.  He also 
had Reserve service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in North Little Rock, Arkansas.  When the case was 
before the Board in August 1999 on the issue of whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a skin disorder 
(chronic tinea infection), it was remanded for further 
development.  While the case was in remand status the veteran 
perfected an appeal with respect to the additional issues 
identified on the title page of this remand.  This case was 
again before the Board in February 2002 when it was remanded 
for additional development.

By rating decision dated in April 2003, the RO granted 
service connection for sinusitis.  The United States Court of 
Appeals for the Federal Circuit has held that the RO's award 
of service connection for a particular disability constitutes 
a full award of benefits on the appeal initiated by the 
veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Therefore, the only 
issues remaining for the Board's consideration are those 
listed on the title page of this decision.

By statements received by the RO in May 2002 and April 2003, 
the veteran raised the issues of entitlement to an increased 
rating for service-connected left knee disability and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for post-traumatic stress 
disorder.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.

The Board notes that the veteran had appointed James W. 
Stanley, Jr., attorney-at-law, as his representative.  VA 
revoked Mr. Stanley's authority to represent VA claimants, 
effective from October 10, 2001.  By letter dated in November 
2001, the veteran was given notice of this development and 
advised of the options that he had with respect to 
representation; however, he did not respond.  Therefore, 
pursuant to instructions within the letter, the Board will 
assume that the veteran is representing himself in the 
current appeal.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102,  5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

With respect to the issue of entitlement to service 
connection for fatigue, to include as due to undiagnosed 
illness., there is nothing in the record that satisfies the 
notification requirements of the VCAA. 

Furthermore, in the February 2002 Remand, the RO was 
directed, in pertinent part, to schedule the veteran for a 
Board hearing at the RO.  Although there is no indication 
that the veteran has withdrawn his request for a hearing, the 
RO did not schedule him for such a hearing.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the February 2002 Remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

The Board further notes that a private physician reported in 
April 2003 that the veteran has asbestosis due to asbestos 
exposure from 1973 to 1987.  Asbestosis was not among the 
diagnoses in February 2003 when the veteran was most recently 
afforded a VA examination to determine the nature of any 
disability resulting in shortness of breath.  The February 
2003 examiner provided subsequent addendums addressing the 
etiology of the veteran's shortness of breath but did not 
address the medical evidence indicating that the veteran has 
asbestosis.  Therefore, the Board believes that the veteran 
should be afforded another VA examination. 

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  With respect to the claim for service 
connection for fatigue, to include as due 
to undiagnosed illness, the RO should 
send the veteran a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  
The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform the 
veteran and request him to submit the 
outstanding evidence.

2.  Thereafter, the RO should undertake 
any other development required under the 
VCAA and implementing regulations, to 
include affording the veteran the 
examination ordered below.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology any currently non 
service-connected disability resulting in 
shortness of breath.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed, and all objective 
indications of the claimed disability 
should be identified.

Based upon the review of the claims 
folders, the examination results and 
sound medical principles, the examiner 
should provide an opinion with respect to 
each currently diagnosed disorder 
resulting in shortness of breath (for 
which service connection is not currently 
in effect) as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
active service.  If the shortness of 
breath is not attributable to a known 
clinical diagnosis, the examiner should 
so state.  If asbestosis is not 
diagnosed, the examiner should indicate 
why the veteran does not meet the 
criteria for this diagnosis.

The rationale for all opinions expressed 
must also be provided.

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran a 
Supplemental Statement of the Case and 
afford him the appropriate opportunity 
for response thereto.  

5.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction 
or he withdraws his request for a hearing 
on appeal, the RO should schedule the 
veteran for a Board hearing at the RO in 
accordance with the docket number of his 
appeal. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



